United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, AIRPORT STATION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-959
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 27, 2009 appellant filed a timely appeal of the April 24 and October 15,
2008 and January 30, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying her recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing October 24, 2007 causally related to her October 22, 2004 employment injury.
FACTUAL HISTORY
On October 25, 2004 appellant, then a 56-year-old sales associate, filed a traumatic injury
claim alleging that on October 22, 2004 she injured her low back and left leg while bending
down to retrieve stamps from a safe. The Office accepted her claim for a lumbar strain.
On January 7, 2008 appellant filed a claim for a recurrence of disability. She noted that
she did not stop working until October 24, 2007.
Appellant returned to work on

November 27, 2007.1 She submitted a September 3, 2007 documentation of medical impairment
from Kaiser Permanente; an October 26, 2007 disability slip noting that she would be disabled
for four weeks; a November 27, 2007 disability note releasing her to light-duty work that day
and progress notes dated April 10 to November 27, 2007 from Dr. Jae H. Chon, a treating Boardcertified orthopedic surgeon, who noted that appellant had difficulty walking and was in pain.
Appellant related that she returned to work for financial reasons. Dr. Chon advised that
appellant could return to sedentary work with minimal lifting.
On September 4, 2007 Dr. Chon noted that appellant had been off work due to right leg
issues. Appellant also had pain radiating from her low back into her left leg. A physical
examination revealed that she walked with a cane and had an antalgic gait. On October 26, 2007
Dr. Chon related that appellant had increased low back pain radiating into both legs and
difficulty bending or walking. A physical examination revealed positive straight leg raising, pain
into her foot, and that she walked with a limp. Dr. Chon diagnosed bilateral lower extremity
symptomatic sciatica and recommended no work. In a November 27, 2007 report, he reiterated
that appellant had difficulty walking and was in pain. Appellant was released to sedentary work
with restrictions on lifting.
By letter dated January 17, 2008, the Office informed appellant that the evidence of
record was insufficient to establish her recurrence claim. Appellant was advised to submit
additional medical and factual evidence.
In a January 29, 2008 note, Dr. Chon diagnosed lumbar spine with sciatica and advised
that appellant was capable of working with restrictions, including no lifting more than three
pounds and sedentary work only. He listed the date of injury as October 27, 2004. On
January 29, 2008 Dr. Chon noted appellant’s complaint of increased low back pain radiating
bilaterally into her lower extremities since she returned to work. He diagnosed an L2-S1
herniated disc and bulging disc, facet joint subluxation, L2-L3 lateral recess stenosis and L5-S1
lateral recess stenosis based on a review of x-ray interpretations and magnetic resonance imaging
(MRI) scans. Dr. Chon reported that appellant’s low back and bilateral leg pain was worsening.
On March 24, 2008 the Office received an undated report from Dr. Chon in which he
noted appellant had retired. Appellant continued to have pain radiating into her leg.
By decision dated April 24, 2008, the Office denied appellant’s claim, finding that the
evidence of record was insufficient to establish that her back condition was due to her
October 22, 2004 work injury.
In an April 22, 2008 report, Dr. Chon stated that appellant continued to have pain
radiating into her left leg, difficulty walking and had retired.
On August 21, 2008 appellant requested reconsideration. She submitted a March 11,
2008 report and a June 5, 2007 disability note advising that she was capable of restricted work.

1

Appellant retired on disability from the employing establishment effective February 12, 2008.

2

By decision dated October 15, 2008, the Office denied modification of the April 24, 2008
decision.
On October 29, 2008 appellant requested reconsideration. She submitted reports from
Dr. Chon dated October 26, 2007 to April 22, 2008 and an April 5, 2005 form report from
Bruce A. Wasserman, Ph.D, diagnosing a history of disc bulged and decreased left knee reflex.
By decision dated January 30, 2009, the Office denied modification of the October 15,
2008 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured.3
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.4 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.5 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.6 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.7

2

20 C.F.R. § 10.5(x); see S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

4

Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

6

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Ricky S. Storms, 52 ECAB 349 (2001); see
also 20 C.F.R. § 10.104(a)-(b).
7

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

3

The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.8 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.9 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.10
ANALYSIS
Appellant claimed a recurrence of disability beginning October 26, 2007. As noted, her
burden is to furnish medical evidence from a physician who on the basis of a complete and
accurate factual and medical history explains how her disabling condition is causally related to
the accepted employment injury and supports that conclusion with sound medical reasoning.11
The Board finds the evidence of record is insufficient to establish that appellant sustained a
recurrence of disability due to her accepted lumbar strain.
Appellant submitted reports from Dr. Chon dated April 10, 2007 to April 22, 2008.
Dr. Chon did not provide any opinion as to the cause of appellant’s disability beyond noting her
date of injury as October 22, 2004. He did not provide any findings on physical examination
other than noting appellant’s problems with walking. The Board has held that medical evidence
offering no opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.12 Medical evidence failing to provide a rationalized medical
opinion concerning the causal relationship between appellant’s alleged disability beginning
October 26, 2007 and her accepted lumbar strain in 2003 is of diminished probative value.13
Dr. Chon provided no opinion as to the cause of appellant’s disability or explanation regarding
the cause of her disability. His reports are insufficient to establish that she sustained a recurrence
of disability causally related to her accepted October 22, 2004 employment injury.
The Board notes that Dr. Wasserman’s report pertained to appellant’s condition in 2005,
which was prior to her claimed recurrence of disability in October 2007. As such, this report is
not probative in establishing whether she sustained a spontaneous recurrence of disability in
October 2007 causally related to the October 22, 2004 employment injury.

8

See Ricky S. Storms, supra note 6; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
9

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
10

See Ricky S. Storms, supra note 6; Morris Scanlon, 11 ECAB 384, 385 (1960).

11

K.E., 60 ECAB ___ (Docket No. 08-1461, issued December 17, 2008).

12

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009)

13

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).

4

The Office advised appellant that it was her responsibility to submit substantive
competent medical evidence in support of her recurrence claim. As there was no probative
rationalized evidence of record, it properly denied her recurrence claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability beginning October 24, 2007 causally related to her
October 22, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT decisions of the Office of Workers’ Compensation
Programs dated January 30, 2009, October 15 and April 24, 2008 are affirmed.
Issued: December 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

